153 N.W.2d 894 (1967)
STATE of Minnesota ex rel. Arthur R. SANDEN, Jr., Appellant,
v.
Dr. Benjamin LUND, Medical Director of State Security Hospital, St. Peter, Minn., Respondent.
No. 40806.
Supreme Court of Minnesota.
November 3, 1967.
Ronald L. Haskvitz, Robert E. Oliphant, Asst. Public Defenders, Minneapolis, for appellant.
Douglas M. Head, Atty. Gen., Gerard W. Snell, Act. Sol. Gen., Alan M. Schlesinger, Sp. Asst. Atty. Gen., St. Paul, George M. Scott, County Atty., Minneapolis, for respondent.

OPINION
PER CURIAM.
Relator pleaded guilty in Hennepin County District Court on July 2, 1958, to the crime of sodomy. The essential facts constituting the crime were admitted by relator at the time of sentence, as well as by his plea of guilty. A presentence investigation was made as to his mental condition, and it is conceded that he was competent and knew what he was doing when he entered his plea. Relator was sentenced to an indeterminate term in the State Penitentiary and was thereafter transferred to the State Security Hospital at St. Peter, Minnesota.
Relator's petition for habeas corpus was denied and this appeal followed. The petition raised many claims of inaccuracy in the transcript of the original proceedings in Hennepin County District Court, all of which were palpably untenable. The main thrust of relator's appeal is the assertion that his plea of guilty was improperly induced by promises made to him by the public defender appointed to represent him. These allegations, however, are unsubstantiated and are refuted by his own sworn statements at the time he entered his plea of guilty. State ex rel. Becker v. Tahash, 265 Minn. 458, 122 N.W.2d 100; State v. Alm, 261 Minn. 238, 111 N.W.2d 517.
Affirmed.